DETAILED ACTION
Claim Status
	Applicant’s amendment filed March 8, 2021 has been entered. Claims 10-11, 13-14, 16 and 39-40 are cancelled. Claims 1-9, 12, 15 and 17-38 are pending. Claims 12 and 37 are withdrawn. Claims 1-9, 15, 17-36 and 38 are currently under examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of TGFBI and SEQ ID NO: 4, as the species elected, in the reply filed on March 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 12 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8, 2021.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency - Sequences appearing in the drawings (Figs. 5, 7, 8A-C, 9A-F) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because of the following informalities: The application contains material submitted on a text file via EFS-WEB. The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05.
For sequence listings, the incorporation by reference must include the name of the file, the size in bytes, and the create date.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, which depends from claim 1, recites, “further comprising obtaining from the subject stem cells that include the nucleic acid mutation in a corneal dystrophy 
For the purpose of compact prosecution, and the art rejections below, the examiner is interpreting claim 8 as “wherein the stem cells that include the nucleic acid mutation in a corneal dystrophy target nucleic acid are obtained from the subject”.

Claim 35 recites, “wherein the Cas9 nuclease is from Streptococcus, Staphylococcus, or variants thereof”. It is unclear if the variants are Cas9 variants or Streptococcus and Staphylococcus variants. Claim 35 should recite, “wherein the Cas9 nuclease is a Streptococcus Cas9, a Staphylococcus Cas9, or variants thereof”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5, which depends from claim 3, and claim 2, recites, “wherein the culturing is performed after manipulating”. However, claim 3 recites, “culturing the one or more manipulated stem cells prior to transplanting”, and . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-9, 15, 21-25, 27-28, 30-33, 35 and 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Le Cong et al. (US 2016/0340661 A1, published November 24, 2016, earliest effective filing date December 12, 2013).
Le Cong et al. describe a method of ameliorating or treating corneal dystrophy in a subject in need thereof (claim 11 of Le Cong et al.), the method comprising: manipulating a nucleic acid mutation (method of modifying an organism, e.g., mammal including human or a non-human mammal or organism by manipulation of a target sequence in a genomic locus of interest e.g., wherein the genomic locus of interest is associated with a mutation associated with an aberrant protein expression or with a disease condition or state; paragraph [0024]) in a corneal dystrophy target nucleic acid (hereditary retina disease that have been mapped extensively for their genetic basis and thus provide good avenue for employing genome engineering technology to develop effective gene therapy to treat these conditions in human patients; paragraph [0513]) in a stem cell or population of stem cells to correct the nucleic acid mutation, thereby forming a manipulated stem cell (stem cells are also particularly preferred in this regard; paragraph [0025]); and transplanting the manipulated stem cell or population of stem cells into the subject (in the case of humans, for instance, Applicants envisage, inter alia, a single cell or a population of cells and these may preferably be modified ex vivo and then re-introduced. In this case, a biopsy or other tissue or biological fluid sample may be necessary; paragraph [0025]) (claims 1 and 2); further comprising culturing the one or more manipulated stem cells prior to transplanting, thereby forming a plurality of manipulated stem cells, wherein the transplanting comprises transplanting the plurality of manipulated stem cells (modifying takes place in said cell or cell claims 3 and 4); wherein the culturing is performed after manipulating (culturing may occur at any stage ex vivo; paragraph [0263]) (claim 5); wherein the culturing comprises establishing a stable cell line (modified clonal cell lines can be derived within 2-3 weeks; paragraph [0195]) (claim 6); wherein the stem cell is obtained from an autologous or homologous donor (the method further comprises isolating said cell or cell population from a subject prior to said modifying. In some embodiments, the method further comprises returning said cell or cell population and/or cells derived therefrom to said subject; paragraph [0055]) (claim 7); wherein the stem cells that include the nucleic acid mutation in a corneal dystrophy target nucleic acid are obtained from the subject (the method further comprises isolating said cell or cell population from a subject prior to said modifying. In some embodiments; paragraph [0055]) (claim 8); wherein the corneal dystrophy target nucleic acid is a TGFBI target nucleic acid (TGFBI, table in paragraph [0514]) (claims 9 and 15); wherein the nucleic acid mutation is manipulated by introducing a set of nucleic acid manipulation reagents into the isolated plurality of stem cells, whereby the nucleic acid manipulation reagents correct the nucleic acid mutation in one or more of the plurality of stem cells (a non-naturally occurring or engineered composition comprising: I. (a) a guide sequence capable of hybridizing to a target sequence in a HSC, and (b) at least one or more tracr mate sequences, II. a CRISPR enzyme optionally having one or more NLSs, and III. a polynucleotide sequence comprising a tracr sequence, wherein the tracr mate sequence hybridizes to the tracr sequence and claim 21); wherein the nucleic acid manipulation reagents are introduced into the plurality of stem cells using electroporation, transfection or viral delivery (contacting of the viral vector or particle(s) with said cells; paragraph [0022]) (claim 22); wherein the set of nucleic acid manipulation reagents comprise a Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)/ nuclease system reagents (a non-naturally occurring or engineered composition comprising: I. (a) a guide sequence capable of hybridizing to a target sequence in a HSC, and (b) at least one or more tracr mate sequences, II. a CRISPR enzyme optionally having one or more NLSs, and III. a polynucleotide sequence comprising a tracr sequence, wherein the tracr mate sequence hybridizes to the tracr sequence and the guide sequence directs sequence-specific binding of a CRISPR complex to the target sequence; paragraph [0020]) (claim 23); wherein the nucleic acid manipulation reagents are Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)/nuclease system reagents comprising: a guide RNA nucleic acid that hybridizes with the corneal dystrophy target nucleic acid within the plurality of stem cells; and a nuclease nucleic acid encoding a nuclease; whereby the guide RNA targets the target nucleic acid and the nuclease cleaves the target nucleic acid (a non-naturally occurring or engineered composition comprising: I. (a) a guide sequence capable of hybridizing to a target sequence in a HSC, and (b) at least one or more tracr mate sequences, II. a CRISPR enzyme optionally having one or more NLSs, and III. a polynucleotide sequence comprising a tracr sequence, wherein the tracr mate sequence hybridizes to the tracr sequence and the guide sequence directs sequence-specific binding of a CRISPR complex to the claim 24); wherein the guide RNA comprises a detectable label (a polynucleotide may be further modified after polymerization, such as by conjugation with a labeling component; paragraph [0574]) (claim 25); wherein the nucleic acid manipulation reagents further comprise: a repair nucleic acid comprising a wild type version of the corneal dystrophy target nucleic acid or fragment thereof (the method may optionally include also delivering a HDR template, e.g., via a viral delivery vector or a particle, the HDR template wherein the HDR template provides expression of a normal or less aberrant form of the protein; wherein “normal” is as to wild type, and “aberrant” can be a protein expression that gives rise to a condition or disease state; paragraph [0018]), whereby the guide RNA targets the target nucleic acid and the nuclease cleaves the target nucleic acid thereby creating a target nucleic acid cleavage site and whereby the repair nucleic acid is capable of homologously recombining with the corneal dystrophy target nucleic acid after the creation of the target nucleic cleavage site (the method further comprises repairing said cleaved target polynucleotide by homologous recombination with an exogenous template polynucleotide; paragraph [0055]) (claim 27); wherein the repair nucleic acid comprises a detectable label (a polynucleotide may be further modified after polymerization, such as by conjugation with a labeling component; paragraph [0574]) (claim 28); wherein CRISPR/nuclease system reagents further comprise one or more agents that increase frequency of homologous recombination in the plurality of stem cells by repressing genes involved in non-homologous endjoining (NHEJ) pathway (HR efficiency is increased by transiently inhibiting NHEJ machineries such as Ku70 and Ku86; paragraph [0290]) (claim 30); wherein the nuclease is a Cas9 nuclease (Cas enzyme can be wildtype Cas9; claim 31); wherein the manipulating comprises introducing an engineered Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)/CRISPR associated protein 9 (Cas9) system into the stem cell, wherein the CRISPR/Cas9 system comprises at least one vector comprising a nucleotide molecule encoding Cas9 nuclease and a single guide RNA (sgRNA) (delivery can be of one or more polynucleotides encoding any one or more or all of the CRISPR-complex, advantageously linked to one or more regulatory elements for in vivo expression, e.g. via particle(s), containing a vector containing the polynucleotide(s) operably linked to the regulatory element(s); paragraph [0023]), and the Cas9 nuclease and said sgRNA do not naturally occur together (a non-naturally occurring or engineered composition with a cell or cell population, wherein the composition comprises one or more delivery vectors; paragraph [0024]) (claim 32); wherein the sgRNA comprises (i) CRISPR targeting RNA (crRNA) sequence, and (ii) a trans-activating crRNA (tracrRNA) sequence (chimeric RNA (chiRNA) polynucleotide sequence, wherein the polynucleotide sequence comprises (a) a guide sequence capable of hybridizing to a target sequence in a eukaryotic cell, (b) a tracr mate sequence, and (c) a tracr sequence; paragraph [0024]), wherein the crRNA sequence and tracrRNA sequence do not naturally occur together (a non-naturally occurring or engineered composition (claim 33); wherein the Cas9 nuclease is from Streptococcus, Staphylococcus, or variants thereof (Cas9 from Streptococcus pyogenes, and Staphylococcus aureus Cas9; paragraph [0010]) (claim 35); wherein the sgRNA and the Cas9 nuclease are included on the same vector (a single Adeno-associated virus (AAV) vector to express both the Cas9 protein and its corresponding sgRNA(s); paragraph [0008]) (claim 38).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 15, 17-18, 21-25, 27-28, 30-33, 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Cong et al. as applied to claims 1-9, 15, 21-25, 27-28, 30-33, 35 and 38 above, and further in view of Zhang et al. (US 2017/0233698 A1, published August 17, 2017, earliest effective filing date June 27, 27, 2014).

Le Cong et al. lacks the method wherein the plurality of stem cells are limbal epithelial stem cells, oral mucosal epithelial stem cells, dental stem cells, hair follicle stem cells, mesenchymal stem cells, umbilical cord lining stem cells, or embryonic stem cells (claim 17), specifically limbal epithelial stem cells (claim 18).
Zhang et al. is directed to treating corneal damage with stem cells and describe delivering limbal epithelial stem cells to subjects with corneal damage (comprising administering to the patient a therapeutically effective amount of one or more compositions comprising isolated limbal stem cells; paragraph [0018]) (claims 17 and 18). Zhang et al. further describe that limbal stem cells induce the growth and development of new corneal epithelial cells or limbal stem cells to replace damaged or dead cells (paragraph [0011]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method of Le Cong et al. and use limbal epithelial stem cells as described by Zhang et al. A person of ordinary skill in the art would be motivated to do so in order to use cells that can induce the growth of new corneal cells and replace damaged or dead cells (Zhang et al., paragraph [0011]). Because Le Cong et al. teach that stem cells can be used to treat corneal deficiencies, and Zhang et al. teach that limbal epithelial stem cells can be genetically modified and implanted in 
Accordingly, Le Cong et al. in view of Zhang et al. render obvious claims 1-9, 15, 17-18, 21-25, 27-28, 30-33, 35 and 38.

Claims 1-9, 15, 19-25, 27-28, 30-33, 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Cong et al., as applied to claims 1-9, 15, 21-25, 27-28, 30-33, 35 and 38 above, and further in view of Vakharia et al. (Hereditary Corneal Stromal Dystrophies: Correlation of TGFB1 Gene Mutations to Surgical Outcomes; Investigative Ophthalmology & Visual Science May 2005, Vol.46, No. 13, abstract 4941, published May 2005).
Le Cong et al. is directed to treatment of corneal dystrophy caused by TGFBI mutations and anticipates claims 1-9, 15, 21-25, 27-28, 30-33, 35 and 38 as applied above. 
Le Cong et al. lacks the method wherein the corneal dystrophy occurs following laser eye surgery (claim 19), further comprising repeating the transplanting at one or more predetermined frequencies (claim 20).
Vakharia et al. is directed to the correlation of surgical outcomes in corneal dystrophy caused by TGFBI and describe that patients with corneal dystrophy who undergo corneal surgery have recurrence of dystrophy (abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method described by Le Cong et al. and treat patients that 
Accordingly, Le Cong et al. in view of Vakharia et al. render obvious claims 1-9, 15, 19-25, 27-28, 30-33, 35 and 38.

Claims 1-9, 15, 21-33, 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Cong et al. as applied to claims 1-9, 15, 21-25, 27-28, 30-33, 35 and 38 above, and further in view of Cai et al. (US 2015/0225801 A1, published August 13, 2015, earliest effective filing date February 11, 2014).
Le Cong et al. is directed to genetic modification of cells with CRISPR systems and anticipates claims 1-9, 15, 21-25, 27-28, 30-33, 35 and 38 as applied above. 
Le Cong et al. lacks the method wherein the detectable label of the guide RNA is a nucleic acid barcode or fluorescent barcode label (claim 26), and wherein the detectable label of the repair nucleic acid is a nucleic acid barcode or fluorescent barcode label (claim 29).

Therefore, it would have been obvious to a person of ordinary skill at the time of filing to have the method of Le Cong et al. and use barcodes in the gRNAs or the repair nucleic acid as described by Cai et al. A person of ordinary skill in the art would have been motivated to do so in order to monitor which stem cells in culture have been modified and to ensure that the mutation is retained after culture and prior to re-introduction to the subject. Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Le Cong et al. in view of Cai et al. render obvious claims 1-9, 15, 21-33, 35 and 38.

Claims 1-9, 15, 21-25, 27-28, 30-35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Cong et al. as applied to claims 1-9, 15, 21-25, 27-28, 30-33, 35 and 38 above, and further in view of Zhao (US 2015/0044772 A1, published February 12, 2015, earliest effective filing date August 9, 2013)
Le Cong et al. is directed to genetic manipulation of cells with CRISPR and anticipates claims 1-9, 15, 21-25, 27-28, 30-33, 35 and 38 as applied above.
claim 34).
Zhao is directed to genetic manipulation of cells with CRISPR and describes gRNAs comprising a tracrRNA having the nucleotide sequence of SEQ ID NO: 2 (SEQ ID NO: 3 of Zhao et al. has 100% identity to SEQ ID NO: 2 of the instant application). Zhao further teaches that such tracrRNA is a particularly suitable common tracrRNA (paragraph [0106]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method described by Le Cong et al. and use the tracrRNA described by Zhao. A person of ordinary skill in the art would have been motivated to do so in order to use a known tracrRNA that has already been proven to be particularly suitable for use with CRISPR/Cas systems (Zhao, paragraph [0106]). Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Le Cong et al. further in view of Zhao render obvious claims 1-9, 15, 21-25, 27-28, 30-35 and 38.

Claims 1-9, 15, 21-25, 27-28, 30-33, 35-36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Cong et al. as applied to claims 1-9, 15, 21- above, and further in view of Zhang (US 2014/0179006 A1, published June 26, 2014, earliest effective filing date February 25, 2013).
Le Cong et al. is directed to genetic manipulation of cells with CRISPR and anticipates claims 1-9, 15, 21-25, 27-28, 30-33, 35 and 38 as applied above. Le Cong et al. further describes that the Cas 9 is from Streptococcus pyogenes (paragraph [0010]) and can comprise a nuclear localization signal (paragraph [0012]).
Le Cong et al. lacks the method wherein the Cas9 nuclease comprises an amino acid sequence having at least 85% sequence identity with an amino acid sequence of SEQ ID NO: 4 (claim 36).
Zhang is directed to genetic manipulation of cells with CRISPR and describes a Streptococcus pyogenes Cas9 comprising a nuclear localization signal with an amino acid sequence of SEQ ID NO: 4 (SEQ ID NO: 47 in table at paragraph [0236] has 100% identity to SEQ ID NO: 4 of the instant application). Zhang further teaches that such Cas9 comprising nuclear localization signals has improved expression in mammalian cells and localizes in the nucleus (paragraph [0207]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method described by Le Cong et al. and use the Cas9 described by Zhang. A person of ordinary skill in the art would have been motivated to do so in order to use a Cas9 with improved expression and localizes to the nucleus (Zhang, paragraph [0207]). Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2, 7-9, 15, 21, 23-24, 27, 31-36 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 56 of copending Application No. 16/326,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter encompassed by claims 1-2, 7-9, 15, 21, 23-24, 27, 31-36 and 38 of the instant application is also encompassed by claims 1-21 and 56 of copending Application No. 16/326,908, including a method of treating corneal dystrophy in a subject comprising manipulating a TGFBI nucleic acid mutation in a stem cell to correct the TGFBI mutation, thereby forming a manipulated stem cell, and transplanting the manipulated stem cell into the subject.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636